EXAMINER’S AMENDMENT
Drawings
The previous objections to the drawings for failing to show certain features of Claim 13 are hereby withdrawn, because applicant has cancelled Claim 13 in their response filed 05/16/2022.

Claim Objections
The previous claim objections are withdrawn in view of applicant’s claim amendments filed 05/16/2022.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-12 & 14 are allowed because the closest prior art of record (i.e. Cho) neither anticipates nor renders obvious the limitations of independent Claim 1, including a semiconductor device (e.g. see applicant’s Figs. 12A-B) comprising, inter alia: 
a nitride layer disposed on the first oxide layer, the plurality of bit line structures and the capacitor contact, wherein the nitride layer contacts a top surface of the first oxide layer; and
a plurality of hard masks contacting the plurality of bit line structures and the nitride layer, wherein the plurality of hard masks are made of oxide.
in combination with the other structural limitations as claimed.
Regarding specifically prior art Cho (see Fig. 2B), the analogous hard masks (55) are made of nitride – not oxide – and they contact the bit line structures (54) but not the nitride layer (36).  Furthermore, a thorough search of the prior art fails to teach, suggest, or motivate one skilled in the art to modify Cho to achieve the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Matthew E. Gordon/Primary Examiner, Art Unit 2892